Citation Nr: 0833171	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-34 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and bronchitis with upper 
respiratory disease.

3.  Entitlement to service connection for recurrent 
spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee. 

The veteran testified at an August 2005 Travel Board hearing 
before a Veterans Law Judge.

In February 2006 and June 2007, the Board remanded the claims 
for additional evidentiary development.  


FINDINGS OF FACT

1.  Hepatitis C is not shown by competent medical evidence to 
be related to service.

2.  COPD and bronchitis with upper respiratory disease is not 
shown by competent medical evidence to be related to service.

3.  Pneumothorax is not shown by competent medical evidence 
to be related to service.





CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2007).  

2.  Service connection for COPD and bronchitis with upper 
respiratory infection is not established.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007).  
 
3.  Service connection for recurrent spontaneous pneumothorax 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide.  
See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice was sent in June 2003, May 2005, August 2006, 
and June 2007 and the claims were readjudicated in an October 
2007 statement of the case.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations and obtained medical opinions as to the etiology 
the disabilities on appeal.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hepatitis C

The veteran is claiming service connection for hepatitis C.  
He has reported risk factors which include his military 
specialty as a medical corpsman, as well as his service and 
post-service intravenous drug usage and history of 
unprotected sex with multiple partners.

The veteran's service treatment records reflect no 
complaints, findings, or diagnosis of any liver disability.

VA outpatient treatment records dated from 2003 to 2006 show 
that the veteran has been diagnosed as having hepatitis C.  

The veteran underwent VA examination in August 2007.  He 
reported a history of IV drug use and unprotected sex with 
multiple partners.  He was diagnosed as having hepatitis C 
with a risk factor more likely than not due to IV drug use 
with shared needles.  The examiner noted that the veteran's 
IV drug use was during his military service and it was as 
least as likely as not that the veteran contracted hepatitis 
C during that time.  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board is also not free to substitute its 
own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The medical evidence shows that the veteran has hepatitis C; 
however, competent medical opinion indicates that the 
veteran's IV drug use during service was the likely result of 
the hepatitis C.  As for any drug use contemporaneous with 
service, the law clearly prohibits service connection for a 
disease, resulting from willful misconduct due to the abuse 
of illegal drugs.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 
3.301(a).  Here, the evidence fails to indicate that 
hepatitis C may be associated with the veteran's period of 
military service, except for behavior that would constitute 
willful misconduct and thus, the veteran's claim fails.
 
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Therefore, service 
connection for hepatitis C must be denied.

COPD, Bronchitis and Pneumothorax

The veteran states that he has a current respiratory disorder 
that is related to various documented respiratory infections 
during service.  With regard to his claim for service 
connection for recurrent spontaneous pneumothorax, he 
testified that this disorder was secondary to his COPD and 
bronchitis with upper respiratory infections.  

The service treatment records demonstrate multiple complaints 
and treatment for upper respiratory infections, the flu, and 
pharyngitis.  

Post-service treatment records indicate that the veteran has 
a current diagnosis of COPD as well as a one to two pack a 
day, twenty year history of smoking which ended in 2000. 

Private treatment records show that in 2002, the veteran 
experienced recurrent right pneumothorax.

The veteran underwent two VA examinations in August 2007.  
Following the first VA examination, the examiner concluded 
that there was no known diagnosis of COPD or asthma at the 
present time based on normal spirometry results conducted in 
August 2003.  The examiner was waiting for current pulmonary 
function testing (PFT) results and chest x-rays results.  It 
was noted that the veteran had not had a spontaneous 
pneumothorax since 2002.  Thereafter, in an August 2007 
addendum, the same VA examiner concluded that the vetean had 
mild COPD by current PFT test results.  The examiner noted 
that the veteran had upper respiratory infections during 
service as well as a significant history of smoking for about 
27 years.  The examiner concluded that the smoking was more 
likely than not that the contributing factor for the mild 
COPD.  (For claims filed after June 9, 1998, such as the 
appellant's claim, a disability will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300).  Furthermore, it was noted that the last episode of 
pneumothorax was in 2002 and that the veteran did not stop IV 
drug use until 1995 and that based on literature, IV drug 
users were at an increased risk of pneumothorax.  The 
examiner concluded that the veteran's mild COPD and 
pneumothorax were less likely than not related to service.      
 
In a separate August 2007 VA examination conducted by another 
VA examiner, it was concluded that there was no established 
relationship between recurrent upper respiratory infections 
and the development of COPD. 

The medical evidence shows that the veteran has been 
diagnosed with COPD; however, the evidence fails to show that 
the disorder was incurred in or aggravated during service.  
Two VA examiners have concluded that the veteran's COPD is 
not related to the veteran's military service.  In the 
absence of competent medical evidence linking COPD to 
service, service connection must be denied.

With regard to the veteran's pneumothorax claim, a VA 
examiner concluded that pneumothorax is not related to 
service.  Furthermore, it follows that since the veteran's 
claim for service connection for COPD and bronchitis with 
upper respiratory infection has been denied, a claim for 
pneumothorax as secondary to COPD and bronchitis is moot.  
The veteran's claim for service connection for recurrent 
spontaneous pneumothorax must be denied.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  The evidence does 
not show that COPD or pneumothorax was incurred in or 
aggravated by service.  Therefore, service connection for 
these  disorders must be denied.

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hepatitis C is denied.

Service connection for COPD and bronchitis with upper 
respiratory infection is denied.

Service connection for recurrent spontaneous pneumothorax is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


